IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-40903
                           Summary Calendar
                          __________________


MYRON C. DAGLEY,

                                       Plaintiff-Appellant,

versus

J.B. RUTHERFORD ET AL.,

                                       Defendants-Appellees.



                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:95-CV-54
                       - - - - - - - - - -
                           May 8, 1996

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Myron C. Dagley appeals the grant of summary judgment for

the defendants-appellees in his civil suit arising from his

arrest on March 3, 1995.    We have reviewed the record and the

purported appellate arguments, and we find no error in the

district court's determination.    This appeal is frivolous.     See

5th Cir. R. 42.2.

     The defendants-appellees' motion for sanctions pursuant to

Fed. R. App. P. 38 is GRANTED.    The defendants-appellees are

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-40903
                                -2-

directed to submit, within 20 days, an itemized list of appellate

costs and attorneys' fees for this court's determination of the

monetary sanction.   It is ORDERED that Dagley is BARRED from

filing any pro se civil appeal in this court, or any pro se,

initial civil pleading in any court which is subject to this

court's jurisdiction, without the advance written permission of a

judge of the forum court; the clerk of this court and the clerks

of all federal district courts in this Circuit are directed to

return to Dagley, unfiled, any attempted submission inconsistent

with this bar.

     Dagley is warned that future disparaging and vulgar

language, as displayed in his response to the Rule 38 motion,

will not be tolerated by this court.   Dagley is directed to

review all pending appeals to ensure that they do not contain

abusive language and to ensure that they do not raise arguments

that are frivolous because they have been previously decided by

this court.

     APPEAL DISMISSED; SANCTIONS IMPOSED; ADMONISHMENT ISSUED.